DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 1/28/2021. Claims 1-20 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 11-16, filed 1/28/2021, regarding the 112 rejections of Claims 1-10, have been fully considered and are persuasive. The rejection has been withdrawn in view of the amended claims.
Applicant’s arguments, see pages 11-16, filed 1/28/2021, regarding the U.S.C. 102 and 103 rejections of Claims 1-20 have been fully considered and are not persuasive.  Applicant argues that "nowhere does the Office assert that Sivashanmugam teaches or suggests any apparatus configured to "generate and transmit ... a first signal to the second device that includes notification data associated with the second communications session, the notification data causing a second application program executed by the second device to present, within a digital interface, interface data that requests a validation of one or more authentication credentials," much less to, "based on ... confirmation data [indicative of the one or more validated 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Sivashanmugam teaches 
receive, via the communications interface, messaging data from a first device, the messaging data being generated by a first application program executed by the first device during a first communications session involving the executed first application program; [paragraph 0066, In certain aspects, client device 112 may receive messages (e.g., e-mails, text messages, automated voice messages, pop notifications on a mobile device or web application, etc.) – the “first application program” is any of “e-mails, text messages, automated voice messages, pop notifications on a mobile device or web application”]
the notification data causing a second application program executed by the second device to present, within a digital interface, interface data that requests a validation of one or more authentication credentials; [paragraph 0069, one or more authentication partner systems (e.g., systems 132 and 142) may be configured to validate and authenticate an authentication transaction over authentication network 120 based on the authentication data provided to the network – the validation and authentication of the transaction is performed on an application program on the “one or more authentication partner systems” which is the “second application program executed by the second device”]

Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 6-9, 11-12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivashanmugam et al., (US 20160028715 A1) hereinafter referred to as Siv.
Regarding Claims 1, 11, and 20, Siv discloses An apparatus, comprising: a communications interface; a memory storing instructions; and at least one processor coupled to the communications unit and the memory, the at least one processor being configured to execute the instructions to: receive, via the communications interface, messaging data from a first device, the messaging data being generated by a first application program executed by the first device during a first communications session involving the executed first application program; [paragraph 0066, In certain aspects, client device 112 may receive messages (e.g., e-mails, text messages, automated voice messages, pop notifications on a mobile device or web application, etc.) – the “first application program” is any of “e-mails, text messages, automated voice messages, pop notifications on a mobile device or web application”] 
based on the messaging data, detect an occurrence of an event that triggers an establishment of a second communications session involving the first device and a second device; [paragraph 0067, client device 112 may be configured to provide an authentication code over a network (e.g., authentication network 120) or to a computing system in communication with the network, such as authentication terminal 152 (step 306) – the client device is “triggered” to “provide an authentication code”. The second device is the “computing system” or the “authentication terminal”] 
generate and transmit, via the communications interface, a first signal to the second device that includes notification data associated with the second communications session, [paragraph 0067, a user may provide the authentication code to the authentication network (e.g., via client device 112) to facilitate approval of an authentication transaction. In certain aspects, client device 112 may also be configured to provide other information to the authentication network (e.g., directly, via authentication terminal 152, etc.) along with the authentication code] 
the notification data causing a second application program executed by the second device to present, within a digital interface, interface data that requests a validation of one or more authentication credentials; [paragraph 0069, one or more authentication partner systems (e.g., systems 132 and 142) may be configured to validate and authenticate an authentication transaction over authentication network 120 based on the authentication data provided to the network – the validation and authentication of the transaction is performed on an application program on the “one or more authentication partner systems” which is the “second application program executed by the second device”] 
receive, via the communications interface, a second signal from the second device, the second signal comprising confirmation data indicative of the one or more validated authentication credentials; [paragraph 0069, client device 112 may be configured to receive an authentication confirmation reflecting a determination whether the authentication transaction has been validated and/or approved by the networked computing systems (step 308)]
and based on the confirmation data, perform operations that establish the second communications session between the first device and the second device in accordance with at least a portion of the messaging data. [paragraph 0069, client device 112 may be configured to receive an authentication confirmation indicating that a new bank account has been opened for a user – relationship is established with the new bank which includes communication sessions with that bank]
Regarding Claims 2 and 12, Siv discloses wherein the at least one processor is further configured to: establish the first communications session with the first application program executed by the first device [paragraph 0066, In certain aspects, client device 112 may receive messages (e.g., e-mails, text messages, automated voice messages, pop notifications on a mobile device or web application, etc.) – the “first application program” is any of “e-mails, text messages, automated voice messages, pop notifications on a mobile device or web application”] 
and establish the second communications session with the first application program executed by the first device and with the second application program executed by the second device. [paragraph 0067, client device 112 may be configured to provide an authentication code over a network (e.g., authentication network 120) or to a computing system in communication with the network, such as authentication terminal 152 (step 306) – the client device is “triggered” to “provide an authentication code”. The second device is the “computing system” or the “authentication terminal”. The “first application program” is any of the possible programs listed in paragraph 0066, above. If the “first application program” is the web application where there is a pop notification, this notification can be for the need to provide an authentication code to the “second device” which would receive it on its own application program or “second application program”]
Regarding Claims 6 and 15, Siv discloses wherein: the second device is associated with a third party; [paragraph 0069, one or more authentication partner systems (e.g., systems 132 and 142) may be configured to validate and authenticate an authentication transaction over authentication network 120 based on the authentication data provided to the network. In one aspect, client device 112 may be configured to receive an authentication confirmation reflecting a determination whether the authentication transaction has been validated and/or approved by the networked computing systems (step 308) – the “partner systems” are the “third party”] 
and the at least one processor is further configured to: determine that the messaging data includes information associated with the third party; [paragraph 0066, the message may include a list of one or more vendors, locations, terminals, kiosks, or other places authorized and/or capable of reading, scanning, accepting, receiving, or otherwise processing the authentication code – the list of “vendors, locations, terminals, kiosks…” is the “information associated with the third party.”] 
and detect the occurrence of the event based on the determination that the messaging data includes the information associated with the third party. [paragraph 0084, the validation conditions may include a location condition reflecting one or more geographical ranges in which a process associated with the authentication transaction must occur – the defined conditions would need to be met before an occurrence is allowed which would then be detected]
Regarding Claims 7 and 16, Siv discloses wherein the information associated with the third party comprises at least one of (i) a portion of a name of the third party or (ii) an identifier of a relationship between the third party and a user of the first device. [paragraph 0066, the message may include a list of one or more vendors, locations, terminals, kiosks, or other places authorized and/or capable of reading, scanning, accepting, receiving, or otherwise processing the authentication code – the list of “vendors, locations, terminals, kiosks…” would include the names of the “vendors, terminals, and kiosks]
Regarding Claims 8 and 17, Siv discloses wherein the at least one processor is further configured to: determine that the messaging data includes information identifying a product or a service; [paragraph 0069, client device 112 may be configured to receive an authentication confirmation indicating that a new bank account has been opened for a user – “product or service” is the “new bank account”] 
based on obtained consent data, establish an association between the identified product or service and the third party; [paragraph 0069, one or more authentication partner systems (e.g., systems 132 and 142) may be configured to validate and authenticate an authentication transaction over authentication network 120 based on the authentication data provided to the network. In one aspect, client device 112 may be configured to receive an authentication confirmation reflecting a determination whether the authentication transaction has been validated and/or approved by the networked computing systems (step 308) – the “partner systems” are the “third party” which authenticates transactions (consent data), such as transactions between the user and the “service” such as the bank] 
and detect the occurrence of the event based on the established association between the identified product or service and the third party. [paragraph 0084, the validation conditions may include a location condition reflecting one or more geographical ranges in which a process associated with the authentication transaction must occur - the defined conditions would need to be met before an occurrence is allowed which would then be detected. This would include the “partner systems” validating and authenticating transactions for the client and the service such as a bank]
Regarding Claims 9 and 18, Siv discloses wherein the at least one processor is further configured to detect the occurrence of the event based on an application of a statistical process, a machine learning process, or an artificial intelligence process to at least a portion of the messaging data. [paragraph 0084, the validating partner system may not validate the authentication transaction if it determines that the authentication network 120 received authentication data from a terminal outside the predefined range…a frequency condition (e.g., reflecting a maximum number of times an entity may authenticate a transaction) – the “predefined range” and the “frequency condition” are “statistical processes”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Siv, as applied to Claims 1 and 11, respectively, above, in view of Korepanov et al., (US 20200311028 A1) hereinafter referred to as Korepanov.
Regarding Claims 3 and 13, Siv does not explicitly teach wherein: the at least one processor is further configured to generate linking data associated with the interface data, the interface data being stored within the memory, and the interface data comprising information displayed within an additional digital interface generated by the executed first application program; the notification data associated with the second communications session includes the linking data; and the confirmation data comprises at least a portion of the linking data.
Korepanov teaches wherein: the at least one processor is further configured to generate linking data associated with the interface data, the interface data being stored within the memory, and the interface data comprising information displayed within an additional digital interface generated by the executed first application program; the notification data associated with the second communications session includes the linking data; and the confirmation data comprises at least a portion of the linking data. [paragraph 0229, Upon receipt of the file information from the Local Client Device 1 910 the Client Application 320 generates a link according to an available CRL schema as denoted by Fifth Workflow Element 945. This link includes all the information necessary to open the same file on the remote host, e.g. Remote Server 340, using either the same application or a default system application associated with the file extension of the file. The accessing of "Recent Files" Storage 980 upon the Storage System/Server 370 may employ the provisioning of credentials from the Local Client Device 1 910 to the Storage System/Server 370 and authentication of the user's credentials upon the Storage System/Server 370 – a link is generated that is associated with a file (interface data stored within the memory). This requires “authentication of the user’s credentials” (confirmation data)] [paragraph 0228, The Client Application 320, installed on the Local Client Device 1 910, connects to "Recent Files" Storage 980 on a predetermined basis and receives file information as indicated by Fourth Workflow Element 944. This communication might be implemented different ways, for example push notifications or pull notifications] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Korepanov with the disclosure of Siv. The motivation or suggestion would have been for “file management within software applications.” (paragraph 0001)
Regarding Claim 4, Siv discloses wherein the at least one processor is further configured to: based on the received confirmation data, load the stored interface data from the memory; and transmit, via the communications interface, a fourth signal that includes the stored interface data to the second device. [paragraph 0067, In certain aspects, client device 112 may also be configured to provide other information to the authentication network (e.g., directly, via authentication terminal 152, etc.) along with the authentication code. In some aspects, the authentication code and accompanying information (if any) may constitute authentication data. In certain aspects, authentication data may comprise an authentication code and any user data consistent with the disclosed embodiments. For example, information transmitted with an authentication code may include device information, a user's personal information, credential information, information related to the underlying authentication transaction, information related to other accounts or services associated with a user, any other kind of user data, and the like – the providing of the “other information” as a part of the “authentication data” is the “fourth signal”]
Regarding Claim 5, Siv discloses wherein the fourth signal comprises additional information that causes the executed second application program to present the interface data within a portion of the digital interface. [paragraph 0069, one or more authentication partner systems (e.g., systems 132 and 142) may be configured to validate and authenticate an authentication transaction over authentication network 120 based on the authentication data provided to the network. In one aspect, client device 112 may be configured to receive an authentication confirmation reflecting a determination whether the authentication transaction has been validated and/or approved by the networked computing systems (step 308) – the authentication data (fourth signal) is authenticated and then there is an authentication confirmation which is then received. This is the “second digital interface”]
Regarding Claim 14, Siv discloses wherein: the computer-implemented method further comprises, based on the received confirmation data, and by the at least one processor, loading the interface data from the memory; and wherein performing the operations that establish the second communications session comprises transmitting a fourth signal that includes the interface data to the second device, [paragraph 0067, In certain aspects, client device 112 may also be configured to provide other information to the authentication network (e.g., directly, via authentication terminal 152, etc.) along with the authentication code. In some aspects, the authentication code and accompanying information (if any) may constitute authentication data. In certain aspects, authentication data may comprise an authentication code and any user data consistent with the disclosed embodiments. For example, information transmitted with an authentication code may include device information, a user's personal information, credential information, information related to the underlying authentication transaction, information related to other accounts or services associated with a user, any other kind of user data, and the like – the providing of the “other information” as a part of the “authentication data” is the “fourth signal”] 
the fourth signal comprising additional information that causes the executed second application program to present the interface data within a portion of the digital interface that includes a portion of the stored interface data. [paragraph 0069, one or more authentication partner systems (e.g., systems 132 and 142) may be configured to validate and authenticate an authentication transaction over authentication network 120 based on the authentication data provided to the network. In one aspect, client device 112 may be configured to receive an authentication confirmation reflecting a determination whether the authentication transaction has been validated and/or approved by the networked computing systems (step 308) – the authentication data (fourth signal) is authenticated and then there is a authentication confirmation which is then received. This is the “second digital interface”]

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siv, as applied to Claims 1 and 11, respectively, above, in view of Vendrow (US 20180367964 A1) hereinafter referred to as Vendrow.
Regarding Claims 10 and 19, Siv does not explicitly teach wherein the at least one processor is further configured to: identify one or more discrete linguistic elements within the messaging data based on an application of a statistical process, a machine learning process, or an artificial intelligence process to portions of the messaging data; and detect the occurrence of the event that triggers the establishment of the second communications session based on the one or more discrete linguistic elements.
Vendrow teaches wherein the at least one processor is further configured to: identify one or more discrete linguistic elements within the messaging data based on an application of a statistical process, a machine learning process, or an artificial intelligence process to portions of the messaging data; and detect the occurrence of the event that triggers the establishment of the second communications session based on the one or more discrete linguistic elements. [paragraph 0028, The linguistic analysis techniques may be those known in the art, such as…statistical analysis] [Claim 29, wherein the content of the audio recording includes a linguistic element, and the at least one processor is further configured to identify the linguistic element using voice recognition and to determine the attribute of the outgoing message from the identified linguistic element] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Vendrow with the disclosure of Siv. The motivation or suggestion would have been “to determine the attribute of the outgoing message.” (Claim 29)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497